20-01187-jlg Doc 1-77 Filed 06/20/20
       Case 1:19-cv-09319-AKH         Entered
                               Document       06/20/20
                                          25 Filed     20:19:48
                                                   02/07/20 Page 1Doc
                                                                   of 825 Letter
                                  Pg 1 of 8




                                                                                   1
20-01187-jlg Doc 1-77 Filed 06/20/20
       Case 1:19-cv-09319-AKH         Entered
                               Document       06/20/20
                                          25 Filed     20:19:48
                                                   02/07/20 Page 2Doc
                                                                   of 825 Letter
                                  Pg 2 of 8




                                                                                   2
20-01187-jlg Doc 1-77 Filed 06/20/20
       Case 1:19-cv-09319-AKH         Entered
                               Document       06/20/20
                                          25 Filed     20:19:48
                                                   02/07/20 Page 3Doc
                                                                   of 825 Letter
                                  Pg 3 of 8




                                                                                   3
20-01187-jlg Doc 1-77 Filed 06/20/20
       Case 1:19-cv-09319-AKH         Entered
                               Document       06/20/20
                                          25 Filed     20:19:48
                                                   02/07/20 Page 4Doc
                                                                   of 825 Letter
                                  Pg 4 of 8




                                                                                   4
20-01187-jlg Doc 1-77 Filed 06/20/20
       Case 1:19-cv-09319-AKH         Entered
                               Document       06/20/20
                                          25 Filed     20:19:48
                                                   02/07/20 Page 5Doc
                                                                   of 825 Letter
                                  Pg 5 of 8




                                                                                   5
20-01187-jlg Doc 1-77 Filed 06/20/20
       Case 1:19-cv-09319-AKH         Entered
                               Document       06/20/20
                                          25 Filed     20:19:48
                                                   02/07/20 Page 6Doc
                                                                   of 825 Letter
                                  Pg 6 of 8




                                                                                   6
20-01187-jlg Doc 1-77 Filed 06/20/20
       Case 1:19-cv-09319-AKH         Entered
                               Document       06/20/20
                                          25 Filed     20:19:48
                                                   02/07/20 Page 7Doc
                                                                   of 825 Letter
                                  Pg 7 of 8




                                                                                   7
20-01187-jlg Doc 1-77 Filed 06/20/20
       Case 1:19-cv-09319-AKH         Entered
                               Document       06/20/20
                                          25 Filed     20:19:48
                                                   02/07/20 Page 8Doc
                                                                   of 825 Letter
                                  Pg 8 of 8




                                                                                   8
